Citation Nr: 1342977	
Decision Date: 12/26/13    Archive Date: 01/07/14

DOCKET NO.  09-47 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD) and bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1954 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The claim was previously remanded in September 2011 and July 2013.  As the issue on appeal is withdrawn below, a discussion of compliance with the directives of those remands is not necessary.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of service connection for a respiratory disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to service connection for a respiratory disability, to include COPD and bronchitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In November 2009, the Veteran perfected an appeal as to the issue of entitlement to service connection for a respiratory disability, to include COPD and bronchitis.  In a November 2013 written statement, the Veteran indicated that he wished to withdraw his claim for a respiratory disorder pending before the Department of Veterans Affairs and the Board of Veterans' Appeals.  The Board acknowledges that there has been mechanical development of the claim after the Veteran submitted his withdrawal as it was not associated with the claims file immediately.  (The supplemental statement of the case was issued in November 2013 after the withdrawal.)  However, the Veteran has not submitted any evidence indicating that he wishes to continue the claim since his written withdrawal.  As such, there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal regarding a respiratory disability, to include COPD and bronchitis, and the issue is dismissed.


ORDER

The appeal for entitlement to service connection for a respiratory disability, to include COPD and bronchitis,  is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


